DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2021 has been entered.
Reasons for Allowance
Claims 1-3, 5-7, 9-14, and 16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the best prior art, Lu (U.S. Patent No. 9,405,118), teaches a cloaking device comprising:
an object-side (e.g. 121), an image-side (e.g. 126), a cloaked region (e.g. 105) between the object-side and the image-side, a zero-tilt axis (e.g. vertical axis through 105) and a tilt axis (prism angle, inclination angle of e.g. 102, 103), wherein the zero-tilt axis extends generally parallel to an object positioned on the object-side and the tilt axis extends at an acute angle relative to the zero-tilt axis (See e.g. Figs. 1-2 and 7-18; C. 6, L. 20 – C. 7, L. 36; C. 10, L. 63 – C. 11, L. 32); and
an object-side optical component (e.g. 102, 432) positioned on the object-side and an image-side optical component (e.g. 103, 433) positioned on the image-side, wherein an outward facing surface of the object-side optical component and an outward facing surface of the image-side optical component extend generally parallel to the tilt axis such that the object-side optical component and the 
an object-side tilt correction (TC) component (e.g. 101, 431) positioned on the object-side and an image-side TC component (e.g. 104, 434) positioned on the image-side (See e.g. Figs. 1-2 and 7-18; C. 6, L. 20-54; C. 10, L. 63 – C. 11, L. 23); wherein
 light from the object on the object-side of the cloaking device propagating generally normal to the zero-tilt axis and incident on the object-side TC component is redirected generally normal to the tilt axis by the object-side TC component (See e.g. Figs. 1-2 and 7-18; C. 6, L. 20 – C. 7, L. 36; C. 10, L. 63 – C. 11, L. 32);
light redirected by the object-side TC component propagates through the object-side optical component and the image-side optical component generally normal to the tilt axis (See e.g. Figs. 1-2 and 7-18; C. 6, L. 20 – C. 7, L. 36; C. 10, L. 63 – C. 11, L. 32); and
light propagating through the image-side optical component generally normal to the tilt axis is redirected generally normal to the zero-tilt axis by the image-side TC component to form an image of the object on the image-side of the cloaking device such that the light from the object appears to pass through the CR (See e.g. Figs. 1-2 and 7-18; C. 6, L. 20 – C. 7, L. 36; C. 10, L. 63 – C. 11, L. 32);
wherein: the object-side TC component (e.g. 101, 431) is positioned between the object (“light source such as the sun” positioned on the side of light beam 110) and the CR (e.g. 105) (See Figs. 1-2 and 7-18; C. 6, L. 20-54; C. 10, L. 63 – C. 11, L. 23);
the object-side optical component (e.g. 102, 432) is positioned between the CR (e.g. 105) and the object-side TC component (e.g. 101, 431) (See e.g. Figs. 1-2 and 7-18; C. 6, L. 20-54; C. 7, L. 37 – C. 8, L. 31; C. 10, L. 63 – C. 11, L. 23);

the image-side optical component (e.g. 103, 433) is positioned between the CR (e.g. 105) and the image-side TC component (e.g. 104, 434) (See e.g. Figs. 1-2 and 7-18; C. 6, L. 20-54; C. 7, L. 37 – C. 8, L. 31; C. 10, L. 63 – C. 11, L. 23).
Lu further teaches that the object-side TC component and the image-side TC component each comprise at least one Fresnel prism (See e.g. Figs. 7-8; C. 10, L. 63 – C. 11, L. 23).
However, Lu fails to teach or reasonably suggest that the object-side TC component and the image-side TC component each comprise an outward facing planar surface and at least one Fresnel prism comprising an outward facing first surface, a second surface, and an inward facing hypotenuse surface extending between the first surface and the second surface. 
Thus, the prior art of record, taken alone or in combination, fails to teach the cumulative details of claim 1, specifically including the limitation: “wherein the object-side TC component and the image-side TC component each comprise an outward facing planar surface and at least one Fresnel prism comprising an outward facing first surface, a second surface, and an inward facing hypotenuse surface extending between the first surface and the second surface.”
Regarding claim 11, the best prior art, Lu, teaches a cloaking device assembly comprising:
an object-side (e.g. 121), an image-side (e.g. 126), a cloaked region (e.g. 105) between the object-side and the image-side, and a cloaked article (e.g. 108) positioned within the cloaked region (See e.g. Figs. 1-2 and 7-18; C. 6, L. 20 – C. 7, L. 36; C. 10, L. 63 – C. 11, L. 32);
a zero-tilt axis (e.g. vertical axis through 105) and a tilt axis (prism angle, inclination angle of e.g. 102, 103), wherein the zero-tilt axis extends generally parallel to an object positioned on the object-side 
an object-side optical component (e.g. 102, 432) and an object-side tilt correction (TC) component (e.g. 101, 431) positioned on the object-side of the cloaked region and oriented relative to the zero-tilt axis at the acute angle (See e.g. Figs. 1-2 and 7-18; C. 6, L. 20-54; C. 7, L. 37 – C. 8, L. 31; C. 10, L. 63 – C. 11, L. 23); and
an image-side optical component (e.g. 103, 433) and an image-side TC component (e.g. 104, 434) positioned on the image-side of the cloaked region and oriented relative to the zero-tilt axis at the acute angle (See e.g. Figs. 1-2 and 7-18; C. 6, L. 20-54; C. 7, L. 37 – C. 8, L. 31; C. 10, L. 63 – C. 11, L. 23); wherein:
light from the object on the object-side of the cloaking device propagating generally normal to the zero-tilt axis and incident on the object-side TC component is redirected generally normal to the tilt axis by the object-side TC component (See e.g. Figs. 1-2 and 7-18; C. 6, L. 20 – C. 7, L. 36; C. 10, L. 63 – C. 11, L. 32);
light redirected by the object-side TC component propagates through the object-side optical component and the image-side optical component generally normal to the tilt axis (See e.g. Figs. 1-2 and 7-18; C. 6, L. 20 – C. 7, L. 36; C. 10, L. 63 – C. 11, L. 32); and
light propagating through the image-side optical component generally normal to the tilt axis is redirected generally normal to the zero-tilt axis by the image-side TC component to form an image of the object on the image-side of the cloaking device assembly such that the light from the object appears to pass through the CR (See e.g. Figs. 1-2 and 7-18; C. 6, L. 20 – C. 7, L. 36; C. 10, L. 63 – C. 11, L. 32), 
wherein: the object-side TC component (e.g. 101, 431) is positioned between the object (“light source such as the sun” positioned on the side of light beam 110) and the CR (e.g. 105) (See Figs. 1-2 and 7-18; C. 6, L. 20-54; C. 10, L. 63 – C. 11, L. 23);

the image-side TC component (e.g. 104, 434) is positioned between the image (image formed by light beam 115) and the CR (e.g. 105) (See Figs. 1-2 and 7-18; C. 6, L. 20-54; C. 10, L. 63 – C. 11, L. 23); and
the image-side optical component (e.g. 103, 433) is positioned between the CR (e.g. 105) and the image-side TC component (e.g. 104, 434) (See e.g. Figs. 1-2 and 7-18; C. 6, L. 20-54; C. 7, L. 37 – C. 8, L. 31; C. 10, L. 63 – C. 11, L. 23).
Lu further teaches that the object-side TC component and the image-side TC component each comprise at least one Fresnel prism (See e.g. Figs. 7-8; C. 10, L. 63 – C. 11, L. 23).
However, Lu fails to teach or reasonably suggest that the object-side TC component and the image-side TC component each comprise an outward facing planar surface and at least one Fresnel prism comprising an outward facing first surface, a second surface, and an inward facing hypotenuse surface extending between the first surface and the second surface. 
Thus, the prior art of record, taken alone or in combination, fails to teach the cumulative details of claim 11, specifically including the limitation: “wherein the object-side TC component and the image-side TC component each comprise an outward facing planar surface and at least one Fresnel prism comprising an outward facing first surface, a second surface, and an inward facing hypotenuse surface extending between the first surface and the second surface.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896